Citation Nr: 0017229	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO. 96-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES


Entitlement to service connection for a low back disability.  

Entitlement to service connection for a chronic acquired 
psychiatric disability to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from September 1971 to March 
1974.

This appeal arose from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied, in pertinent part, claims 
for entitlement to service connection for generalized anxiety 
or depression, paranoid schizophrenia, and a back disability.  

The Board of Veterans' Appeals (Board) issued a remand in 
August 1997 for satisfaction of the veteran's request for a 
hearing before the Board, which was completed in February 
1998.  

The Board issued another remand in May 1998 for additional 
development and adjudicative action.  

The case has been returned to the Board for further appellate 
review.  


REMAND

In April 2000, the veteran submitted a letter to the Board in 
which he requested a hearing.  In a letter dated May 30, 2000 
the Board requested that the veteran clarify whether he 
desired an additional hearing and, if so, to clarify the type 
of hearing he desired.  The veteran was informed that if he 
did not respond within 30 days from the dated of the letter, 
it would be assumed that he desired a hearing before a Board 
Member at the regional office, and that his case would be 
remanded to afford him such a hearing.  The veteran responded 
that he wanted to attend a hearing before a member of the 
Board at the RO.

In view of the foregoing, this case is remanded for the 
following action:

The RO should schedule the veteran for a 
hearing before a Board Member at the RO 
in accordance with applicable laws and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

